Case 1:17-cv-00871-LPS Document 269 Filed 01/15/19 Page 1 of 1 PageID #: 12533




                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE

 ETHICON LLC, et al.,                            )
                                                 )
                Plaintiffs,                      )
                                                 )
         v.                                      )     C.A. No. 17-871-LPS
                                                 )
 INTUITIVE SURGICAL, INC., et al.,               )
                                                 )
                Defendants.                      )


                         NOTICE OF SUBSEQUENT AUTHORITY

       Pursuant to Local Rule 7.1.2(b), defendants notify the Court that the Patent Trial and

Appeal Board has granted defendants’ petitions for inter partes review with respect to the asserted

claims of U.S. Patent Nos. 9,585,658 and 8,479,969 (see Exhs. A, B, and C), which were pending

when defendants filed their Motion to Stay Pending Inter Partes Review (D.I. 246).

                                                     /s/ David M. Fry
                                                     John W. Shaw (No. 3362)
                                                     Karen E. Keller (No. 4489)
                                                     David M. Fry (No. 5486)
                                                     SHAW KELLER LLP
                                                     I.M. Pei Building
                                                     1105 North Market Street, 12th Floor
                                                     Wilmington, DE 19801
 OF COUNSEL:                                         (302) 298-0700
 Robert A. Van Nest                                  jshaw@shawkeller.com
 Brian Ferrall                                       kkeller@shawkeller.com
 R. Adam Lauridsen                                   dfry@shawkeller.com
 William S. Hicks                                    Attorneys for Defendants
 Eduardo E. Santacana
 Ankur Shingal
 Divya Musinipally
 KEKER, VAN NEST & PETERS LLP
 633 Battery Street
 San Francisco, CA 94111
 (415) 391-5400

 Dated: January 15, 2019
